Exhibit 10.1

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED

ARCBEST CORPORATION

OWNERSHIP INCENTIVE PLAN

(Amended and Restated Effective February 22, 2019)

 

 

THIS FIRST AMENDMENT (the “First Amendment”) to the ArcBest Corporation
Ownership Incentive Plan, as amended from time to time (the “Plan”), was adopted
by the ArcBest Corporation’s (the “Company’s”) board of directors (the “Board”)
on February 21, 2020 to be effective May 1, 2020 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

 

WHEREAS, the Company’s Board has determined that it is desirable to amend the
Plan, effective as of the Effective Date and subject to approval by the
stockholders of the Company, to increase the maximum number of shares for which
Awards may be granted under the Plan; and

 

WHEREAS, Section 18 of the Plan provides that the Board may amend the Plan from
time to time under certain circumstances, including to increase the maximum
number of shares for which awards may be granted under the Plan, subject to
approval by the stockholders of the Company.

 

NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below: 

 

1.The first sentence of Section 6(a) of the Plan shall be deleted and replaced
with the following:

 

The maximum aggregate number of Shares issuable pursuant to all Awards, since
inception of the Plan, is 4,274,500.

 

NOW, THEREFORE, be it further provided that, except as set forth above, the Plan
shall continue to read in its current state.

 

IN WITNESS WHEREOF, the Company has caused the execution of this First Amendment
by its duly authorized officer, effective as of the Effective Date and subject
to approval of the Company’s stockholders.

 

 

ARCBEST CORPORATION

 

 

 

By:

 /s/ Erin Gattis

 

Name:

 Erin Gattis

 

Title:

 Chief Human Resources Officer

 

Date:

 2/21/2020

 

 





